                                                                           ffiffiffiffifivffim
                         UNITED STATES DISTRICT COURT                            Jt.lt 22   ?0?0
                            DISTRICT OF MINNESOTA
                                    Case   No. Ta rx i4G stp            L;LERK, U.$. DISTftIfiT COUNT
                                                                         M I NN[ftPOLlS, h]t [t'l NESCTA
UNITED STATES OF AMERICA,

                       Plaintiff,                         INFORMATION

         V.                                               18 U.S.C. S 2
                                                          18 U.S.C. S 844(i)
 FORNANDOUS CORTEZ
 HENDERSON,

                       Defendant.

THE UNITED STATES ATTORNEY CHARGES THAT:

                                           COUNT      1
                                            (Arson)

         On or about May 29, 2020, in the State and District of Minnesota, the

defendant,

                      FORNANDOUS CORTEZ HENDERSON,

aided and abetted, by means of fire and explosive materials, the maliciously damage

of the Dakota County Western Service Center located             at   14955 Galaxie Avenue     in

Apple Valley, Minnesota, a building used in interstate commerce, all in violation of

Title   18, United States Code, Sections 2 and 844(l).

                            FORFEITURE ALLEGATIONS

        Upon conviction of the violation of Title 18, United States Code, Section 844

set forth in Count 1 of this Information, the defendant, Fornandous Cottez
Henderson, shall forfeit to the United States of America, pursuant to Title 18, United

States Code, Section 982(a)(2)(B), any property constituting, or derived from,

proceeds obtained, directly or indirectly, as a result of such violation, a4d"pUXplf4g!

                                                                                     s#eruruffin
                                                                                      JUL 22        2020
                                                                                  U.S, DISTRICT   COU'{I MPLS
United States v. Henderson


to Title 18, United States Code, Section 8aa@) and Title 28, United States        Code,

Section 2461(c), any explosive materials involved or used or intended to be used in

the violation.

       If any of the above-described forfeitable property is unavailable for forfeiture,
the United States intends to seek the forfeiture of substitute property as provided for

in Title 21, United States Code, Section 853(p), as incorporated by Title 18, United

States Code, Section 982(bX1) and Title 28, United States Code, Section 2461(c).




Date: J:u].v 22.2020                           EnIce H. MacDoNALD
                                               United States Attorney

                                               / s / Alexander D. Chiquoine
                                               Ar,pxLn-luR D. CHIqUoINE
                                               Assistant United States Attorney
                                               Attorney Reg. No. 0396420MN
